       Case 1:17-cv-03139-LGS-SDA Document 488 Filed 09/16/21 Page 1 of 2




                                                                                     dcavaleri@hnrklaw.com

                                                             September 16, 2021
                                         By September 23, 2021, Class Counsel shall file a letter motion,
                                         not to exceed five pages. By October 7, 2021, Claimant shall file
                                         any response, not to exceed five pages. By October 18, 2021,
 VIA ECF                                 Class Counsel shall file any reply, not to exceed two pages.
                                         These page limits are exclusive of any exhibits, which are to
 Honorable Lorna G. Schofield            conform with Individual Rule III.B.3.
 United States District Court Judge
 Southern District of New York      So Ordered.
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
                                    Dated: September 16, 2021
 New York, NY 10007
                                           New York, New York
 Re:     Contant, et al. v. Bank of America Corp., et al., No. 17-cv-3139

Dear Judge Schofield,

        My firm was recently retained as local counsel to claimant AMA Capital Management,
LLC (“AMA”) in the above-captioned matter. We write with regard to the letter filed by Class
Counsel on September 15, 2021 [ECF 486] concerning a briefing schedule for presenting the
dispute regarding AMA’s partially-accepted claim to the Court. We respectfully request that Your
Honor amend Class Counsel’s proposed schedule based on the following.

        Class Counsel’s letter states that “Class Counsel intend to present the dispute regarding
AMA’s claim to the Court no later than September 23, 2021,” and requests that this Court follow
Class Counsel’s proposed responsive briefing schedule and requirements because no such items
are outlined in the terms of the Settlement Agreements in this matter. Class Counsel requests that
the Court order AMA to submit its response to Class Counsel’s initial presentation “no later than
September 30, 2021” and using no more than three (3) pages.

        AMA instead respectfully requests that it be permitted two weeks from September 23
(instead of only one week, as Class Counsel has proposed) to respond and up to 10 pages (instead
of three) for this submission. As Class Counsel stated yesterday during the parties’ call, this is a
“dispute of [] complexity and magnitude.” While AMA intends to make any briefing succinct,
AMA’s continued claim includes trades at approximately eight venues and the claim assessment
was about seventeen pages. Providing the Court all the information necessary to evaluate the
validity of the claims at each venue—including a complete and appropriate response to Class
Counsel’s presentation—in only three pages will be impractical at best. Class Counsel’s
suggestion that this submission should be due on September 30 in the midst of the Jewish holidays
would add unnecessary additional complication and hardship during this time when AMA counsel
will be unavailable.
            Case 1:17-cv-03139-LGS-SDA Document 488 Filed 09/16/21 Page 2 of 2
Hon. Lorna G. Schofield
September 16, 2021
Page 2


                We thank Your Honor for its time and attention to this matter.

                                                                    Respectfully submitted,



                                                                    Damian R. Cavaleri


     cc: All Counsel of Record (by ECF)

     2021.09.15 Letter (002).docx
